Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.  
Claims 1-8, 10-13 and 15-22 are pending in the application. Claims 1 and 11 have been amended.  Claims 9 and 14 were cancelled previously. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U. S. Patent Application Publication No. 2008/0267799) (Kim hereinafter) in view of Chang et al (U. S. Patent Application Publication No. 2004/0042917) (Chang hereinafter) and Kaiser et al. (U. S. Patent Application Publication No. 2013/0140938) (Kaiser hereinafter), as evidenced by Sweet et al.  (U. S. Patent Application Publication No. 2013/0062466) (Sweet hereinafter).
As to claim 1, Kim discloses: a compressor (FIG. 2) comprising:
a casing (10) that defines a sealed inner space (FIG. 2);
a motor (30) located in the sealed inner space of the casing (FIG. 2), the motor comprising:
a stator (31) and a rotor (32) located inside the stator (FIG. 2), a rotary shaft (50) coupled to the rotor (32; FIG. 2; para. 27), and the rotary shaft (50) is configured to rotate together with the rotor and transmit rotational force of the rotor to the rotary shaft (FIG. 2; para. 27 describes how the rotary shaft (50) is press-fit into the center of the rotor (32) so that they can rotate together);
a cylinder block (40) located in the sealed inner space of the casing (FIG. 2), the cylinder block (40) comprising a cylinder (21), wherein the rotary shaft (50) comprises an eccentric part (para. 30; 51) that is coupled to the cylinder block (FIG. 2; The identified “eccentric part” (51) is coupled to the cylinder block (40) in the same way/manner that the applicant’s eccentric part (150) is shown to be coupled to their cylinder block (110) in FIG. 1), that is configured to rotate based on the rotational force of the rotor (para. 28), and that is located at a position offset from a rotational axis of the rotary shaft (FIG. 2; para. 27); and
a piston (22) coupled to the rotary shaft (50) and configured to reciprocate in the cylinder based on rotation of the eccentric part (FIG. 2; para. 28); and a balance weight (60 or 70) configured to offset unbalance force generated by movement of at least one of the piston or the eccentric part (see para. 33).
Kim fails to disclose: the rotor being located outside the stator; a rotor frame that accommodates the rotor and the rotary shaft; and wherein the rotor frame has an unbalanced mass distribution that is configured to compensate an unbalance force generated by movement of at least one of the piston or the eccentric part, wherein the rotor frame defines a plurality of holes having different sizes to thereby provide the unbalanced mass distribution of the rotor frame, the plurality of holes comprising: a plurality of first holes that are defined at a first side facing the eccentric part, the plurality of first holes having a first size and providing the unbalanced mass distribution of the rotor frame at the first side, and a plurality of second holes that are defined at a second side located opposite to the first side, the plurality of second holes having a second size greater than the first size and providing the unbalanced mass distribution of the rotor frame at the second side.
In this regard, Chang teaches a compressor (FIG. 2A or 3A) comprising: 
a casing (10) that defines a sealed inner space (FIG. 2A or 3A); 
a motor (30 & 40) located in the sealed inner space of the casing (FIG. 2A or 3A), the motor comprising: a stator (30) and a rotor (40) located outside the stator (FIG. 2A or 3A), 
a rotary shaft (50) coupled to the rotor (FIG. 2A or 3A), and 
a rotor frame (41) that accommodates the rotor (40) and the rotary shaft (50) and that is configured to rotate together with the rotor and transmit rotational force of the rotor to the rotary shaft (FIG. 2A or 3A; para. 77); and 
a balance weight (61) configured to offset unbalance force generated by movement of at least one of the piston or the eccentric part (see para. 86); 
wherein the rotor frame (41) has a mass distribution that is configured to compensate an unbalance force generated by movement of at least one of the piston or the eccentric part (para.’s 83-91; Chang describes how counter weights (61 & 62) AND balance holes (41c) are used as eccentric force canceling means for balancing the rotation of the rotor),
 wherein the rotor frame (41) defines a plurality of holes (41a-c) having different sizes (see FIG. 3B) to thereby provide the unbalanced mass distribution of the rotor frame (see para. 92, 94 & 95; Chang describes some of the holes as “balance holes” and the examiner would also argue that even though the plurality of interconnecting holes (41a) serve a different purpose (in that they are for allowing oil/gas to pass through the rotor frame, see para. 111) that these holes would still contribute to the “unbalanced mass distribution of the rotor frame” in that these holes would move the center of mass of the rotor frame radially outwardly), the plurality of holes comprising:
a plurality of first holes (41a) that are defined at a first side facing the eccentric part (see the annotation of FIG. 3A below; It is noted that there are a plurality of interconnecting holes (41a) that are formed along a circumferential direction of the bottom of the rotor housing, which would result in at least one of the holes being defined at the identified “first side portion” of Chang’s rotor frame), the plurality of first holes having a first size (see FIG. 3A) and providing the unbalanced mass distribution of the rotor frame at the first side (due to location of holes, the first and second sides are interpreted as halves of the rotor frame, relative to each other, and can be located along various lines drawn that separates the frame in two halves resulting in recited unbalanced mass distribution accordingly), and
a second hole (41c) that is defined at a second side located opposite to the first side (see the annotation of FIG. 3A below), the second hole (41c) having a second size greater than the first size (see FIG. 3B) and providing the unbalanced mass distribution of the rotor frame at the second side (due to location of holes, the first and second sides are interpreted as halves of the rotor frame, relative to each other,  and can be located along various lines drawn that separates the frame in two halves resulting in recited unbalanced mass distribution accordingly). 
The proposed modification being made is to modify the inner-rotor motor assembly of Kim with the outer-rotor motor, as is being taught by Chang, which would provide the benefit of providing a motor that was capable of generating higher torques while still remaining sufficiently compact (as evidenced by Sweet in para. 31). Please note, this modification will incorporate Chang’s identified rotor frame (41) & corresponding structure (which as noted above is designed to have a mass distribution that is configured to compensate for any unbalanced forces generated by the movement of the shafts eccentric part) into the piston compressor assembly of Kim.
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that substituting the inner-rotor motor of Kim for an outer-rotor motor, as taught by Chang, would provide the benefit of increasing the amount of torque generated by the motor while still keeping the motor compact (as evidenced by Sweet).
 With respect to the rotor frame comprising: a plurality of second holes, Kaiser teaches how it is known for a rotor core 10 to have a plurality of first holes (44) disposed equally around a rotational axis of the rotor core (see FIG. 4) AND a plurality of balance holes (46) disposed/positioned together on one half of the axial face of the rotor core (see FIG. 1).
The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - para. VIB. Kaiser shows how it was known that a plurality of balance holes can be used to balance the rotation of a rotor. Therefore, it would have been considered obvious to a person having ordinary skill in the art to modify Chang such that instead of using a single balance hole (41c) of the axial face of the rotor frame, a plurality of balance holes could be used (as taught by Kaiser) to achieve the same result.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor frame of Chang (which was incorporated into Kim as noted above) such that the balance hole (41c) comprised a plurality of balance holes (as taught by Kaiser) because the duplication of parts is not considered novel.

    PNG
    media_image1.png
    433
    578
    media_image1.png
    Greyscale

Annotated Chang FIG.3A 
As to claim 2, Kim in view of Chang & Kaiser discloses, teaches or suggests the invention recited above in Claim 1, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses: wherein the rotor frame (Chang: 41) comprises:  an edge part (see the annotation of FIG. 3B below) coupled to the rotor (Chang: 154); a center part (sce the annotation of FIG. 3B below) that is coupled to the rotary shaft (Kim: 50) and that defines a coupling hole configured to receive the rotary shaft (Chang: FIG. 3B); and a plate-shaped part connects the edge part to the center part (see the annotation of FIG. 3B below).

    PNG
    media_image2.png
    329
    590
    media_image2.png
    Greyscale

Annotated Chang FIG.3B 
As to claim 3, Kim in view of Chang & Kaiser discloses, teaches or suggests the invention as recited above in Claim 2, wherein Kim (as modified in view of Claim 1) further discloses: wherein the rotor frame (Chang: 41) has:  a first side portion located at the first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft, wherein the eccentric part is located at a position corresponding to the first side portion of the rotor frame; and a second side portion located at the second side opposite to the first side with respect to the reference plane, and wherein a weight of the first side portion is greater than a weight of the second side portion (see the annotation of FIG. 3A below; Chang describes how a lower balance hole (41C) is formed on the identified “plate-shaped portion” opposite to the eccentric direction of the eccentric pin (see para. 94 & FIG. 3A). Chang also describes in para. 96 how are used to “decreases the mass of one side of the rotor 40 to cancel out the eccentric force generated from the revolution of the crankshaft 50”. It is noted that the amendment of Chang in view of Kaiser (to have the balance hole formed as a plurality of balance holes grouped together) would still have the combination read on this limitation because if the rotor frame (41) is separated in half along the rotational axis of the rotary shaft (based on the orientation of FIG. 3A), since the lower balance holes (41C) are located on the identified “2™ side portion”, this would result in the 1‘ side portion as having a greater weight than the 2™ side portion).
As to claim 4, Kim in view of Chang & Kaiser teaches the invention recited  above in Claim 3, wherein Kim (as modified in view of Claim 1) further discloses: wherein the plate-shaped part defines the plurality of holes (Chang: 41a & 41c) that have the different sizes from each other (Chang: FIG. 3B) and that provide the rotor frame with the unbalanced mass distribution (Because the balance hole (41c) are disposed on only the “2™ side portion” of the plate-shaped part, this would result in an unbalanced mass distribution).
As to claim 5, Kim in view of Chang & Kaiser teaches the invention recited above in Claim 4, wherein Kim (as modified in view of Claim 1) further discloses: wherein a width of one of the plurality of first holes (Chang: 41a) is less than a width of one of the plurality of second holes (Chang: 41c; see FIG. 3B).
As to claim 6, Kim in view of Chang & Kaiser teaches the invention recited above in Claim 4, wherein Kim, Chang & Kaiser all fail to teach: wherein a number of the plurality of first holes is less than a number of the plurality of second holes.
HOWEVER, the examiner holds that it would have been within the general skill level of a worker in the art to properly distribute the holes to achieve the desired balance/counterbalance through routine experimentation.
 Based on the examiners understanding, the novelty of the applicant’s invention is that the rotor frame is formed to have an asymmetrical mass reduction formed by having the rotor frame formed in such a way that the weight of a first side portion of the rotor frame (located at a first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft AND corresponds to the position of the eccentric part) has a greater weight compared to that of the second side portion of the rotor frame (which is located opposite to the first side portion with respect to the same reference plane), see para.’s 18 & 22. So the novelty is not in how many holes there are in the rotor frame, but instead how much weight the holes remove from either the respective “first side portion” or “second side portion” of the rotor frame (so it doesn’t matter if there are 5 holes or 2 holes, only how much weight/material is removed from the frame by the hole(s)). The examiner holds this is supported by the applicant’s own disclosure where they shows several embodiments for their rotor frame for balancing the rotational forces, where the embodiments show rotor frames with only a single hole (FIG’s. 12 & 15), the same number of first & second holes (FIG’s. 11 & 13) & fewer first holes vs second holes (FIG. 14). Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the rotor frame of Kim (as modified by Chang & Kaiser in view of Claim 1) to have the number of the one or more first holes being less than the number of the one or more second holes.
As to claim 7, Kim in view of Chang & Kaiser teaches the invention as disclosed above in Claim 3, wherein Kim (as modified in view of Claim 1) further discloses: wherein the plate-shaped part defines the plurality of holes (Chang: 41a & 41c), and wherein a number of the plurality of first holes (Chang: 41a) is different from a number of the plurality of second holes (Chang was modified by Kaiser to have three balance holes grouped together on half of the axial face of the rotor (as shown in FIG’s. 2-3 of Kaiser). Since Chang shows there are at least four first holes (41a) in FIG. 3B, this would result in the number of first holes being different from the number of second holes).
 As to claim 11, this claim is reciting the same limitations that were previously recited in Claim 1 EXCEPT Claim 11 discloses: wherein the rotor frame has an unbalanced mass distribution along a circumferential direction about the rotational axis of the rotary shaft; and the plurality of second holes are defined at a second side of the rotor frame located opposite to the eccentric part.  With respect to the limitations disclosed in Claim 11 that were previously recited in Claim 11, these limitations are rejected under the same prior art as those used in the rejection of Claim 1.  With respect to the additional limitation in Claim 11, Kim (as modified in view of Claim 1) further discloses: wherein the rotor frame (Chang: 41) has an unbalanced mass distribution along a circumferential direction about the rotational axis of the rotary shaft (Chang: paras. 83-91; Chang describes how counter weights (61 & 62) AND balance holes (41c) are used as eccentric force canceling means for balancing the rotation of the rotor); and the plurality of second holes (41c; Note Chang was modified in view of Kaiser to have a “plurality” of second holes) are defined at a second side of the rotor frame located opposite to the eccentric part (51; see the annotation of FIG. 3a below).
As to claim 12, Kim in view of Chang & Kaiser discloses the invention recited above in Claim 11, wherein Kim (as modified in view of Claim 11) further discloses: wherein the plurality of holes (Chang: 41a & 41c) are arranged along the circumferential direction (Chang: FIG. 3B; para’s. 92-96), wherein the plurality of first holes (Chang: 41a) are defined at a first circumferential portion of the rotor frame (see the annotation of FIG. 3A below; It is noted that there are a plurality of interconnecting holes (41a) that are formed along a circumferential direction of the bottom of the rotor housing, which would result in at least one of the holes being defined at the identified “first side/circumferential portion” of Chang’s rotor frame); and wherein the plurality of second holes (Chang was modified by Kaiser, in view of Claim 11, to have a plurality of second holes) are defined at a second circumferential portion of the rotor frame (see the annotation of FIG. 3A below), and  wherein a number of the plurality of first holes (Chang: 41a) is different from a number of the plurality of second holes (Chang was modified by Kaiser to have three balance holes grouped together on half of the axial face of the rotor (as shown in FIG’s. 2-3 of Kaiser).  Since Chang shows there are at least four first holes (41a) in FIG. 3B, this would result in the number of first holes being different from the number of second holes).
As to claim 13, this claim is disclosing the same limitations that were previously recited in Claim 2. Therefore, Claim 13 is rejected under the same prior art as those used in the rejection of Claim 2.
As to claim 21, Kim in view of Chang & Kaiser discloses the invention recited above in Claim 1, wherein Kim (as modified in view of Claim 11) further discloses: wherein the plurality of first holes (Chang: 41a) are spaced apart from one another and arranged along a circumference of the rotor frame (Chang: FIG. 3B), and wherein the plurality of second holes (this existing balance hole (41c) of Chang was modified in view of Claim 1 to have a plurality of balance holes (as taught by Kaiser in FIG. 4)) are spaced apart from one another and arranged along the circumference of the rotor frame (see FIG. 4 of Kaiser).
As to claim 22, Kim in view of Chang & Kaiser discloses the recited above in Claim 1, wherein Kim further discloses: wherein the rotary shaft (50) further comprises a counter weight (see the annotation of FIG. 2 below; The figure shows how a top portion of the rotor shaft extends radially away from the eccentric. This radially projecting portion would be considered “a counter weight”) that is coupled to a circumference of the rotary shaft at an opposite side of the eccentric part (The identified “counter weight” is integrally formed into the rotor shaft (50) opposite to the eccentric part, which would result in the counter as being “coupled” to the outer circumference of the rotary shaft).
Kim, as modified by Chang & Kaiser in view of Claim 1, further teaches: the counter weight faces the plurality of second holes (Kim was modified by Chang (in view of Claim 1) to have the outer rotor plate assembly (as taught by Chang), where the rotor plate assembly of Chang had at least one balance hole (41c) disposed on the rotor frame opposite to the rotor shafts eccentric (see FIG. 3B of Chang). Chang was further modified by Kaiser to have a plurality of balance holes, as such a modification would be a simple duplication of parts. Since in Kim the rotor shaft counter weight AND the balance holes of Chang are both disposed opposite to the rotary shaft’s eccentric (see the annotation of FIG. 2 below & FIG. 3A of Chang), this would result in the counter weight as facing the plurality of second holes).

    PNG
    media_image3.png
    443
    823
    media_image3.png
    Greyscale

Annotated Chang FIG. 2 

Claims 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U. S. Patent Application Publication No. 2008/0267799) (Kim hereinafter) in view of Chang et al (U. S. Patent Application Publication No. 2004/0042917) (Chang hereinafter) and Kaiser et al. (U. S. Patent Application Publication No. 2013/0140938) (Kaiser hereinafter), as evidenced by Sweet et al.  (U. S. Patent Application Publication No. 2013/0062466) (Sweet hereinafter), and further in view of Yanase (JP 2016006303 A) (Yanase hereinafter).
As to claim 10, Kim in view of Chang teaches the invention as disclosed above in Claim 1, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses: wherein the rotor frame (Chang: 41) has: a first side portion located at the first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft; and a second side portion located at the second side opposite to the first side with respect to the reference plane, wherein the balance weight (Chang: 61) is located at a position corresponding to the second side portion of the rotor frame (see the annotation of FIG. 2C below; Chang specifies in para. 86 how the upper counterweight (61) is disposed “in a direction opposite to an eccentric direction of the eccentric pin’). 
While Chang does describe embodiments for balancing the eccentric forces of the rotary shaft by using counterweights & balancing holes, Chang DOES NOT describe using both simultaneously (see Paragraphs 85-96), so the embodiment shown in FIG. 2C (which was incorporated into Kim in view of Claim 1) fails to disclose: wherein a weight of the first side portion is greater than a weight of the second side portion.
However, Yanase teaches how it was known to use BOTH balance weights (162) & openings (164) in the rotor plate (158) to balance the rotational forces of a rotary shaft (126) with an eccentric portion (138), see para’s. 48-52.
 Examiner Note: Yanase is only being relied upon to provide a teaching for using BOTH balance weights & openings to balance the rotation of the rotor frame, since Chang already teaches using both elements (just not using both elements simultaneously). As noted in the rejection of Claim 3, Chang teaches using balance holes (41b & 41c) to balance out the rotational forces of the shaft, wherein the holes are formed in the rotor frame such that: a weight of the first side portion is greater than a weight of the second side portion (see the annotation of FIG. 3A below; Chang describes how a lower balance hole (41C) is formed on the identified “plate-shaped portion” opposite to the eccentric direction of the eccentric pin (see para. 94 & FIG. 3A). Chang also describes in para. 96 how are used to “decreases the mass of one side of the rotor 40 to cancel out the eccentric force generated from the revolution of the crankshaft 50”. So if the rotor frame (41) is separated in half along the rotational axis of the rotary shaft (based on the orientation of FIG. 3A), since the lower balance hole (41C) is located on the identified “2"™ side portion”, this would result in the 1“ side portion as having a greater weight than the 2" side portion). The benefit of adding openings to the rotor frame of Chang (in addition to using the balance weights) is that using the openings reduces the total weight of the rotor frame, allowing for a lighter balance weight to be used (see para. 56 of Yanase) AND adding the opening helps for more heat transfer from the stator (see para. 58 of Yanase). Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the compressor aft (based on the orientation of FIG. 3A), since the lower balance hole (41C) is located on the identified “2"™ side portion”, this would result in the 1“ side portion as having a greater weight than the 2" side portion). assembly of Kim (as modified by Chang & Kaiser in view of Claim 1) to use BOTH counterweights & balancing holes to balance the rotational forces of the rotary shaft, as taught by Yanase.
As to claim 15, this claim is disclosing the same limitations that were previously recited in Claim 10. Therefore, Claim 15 is rejected under the same prior art as those used in the rejection of Claim 10.
As to claim 16, Kim in view of Chang, Kaiser & Yanase teaches the invention as disclosed above in Claim 15, wherein Kim (as modified by in view of Claim 11) further discloses: wherein the plate-shaped part defines the plurality of holes (Chang: 41a & 41c) that have the different sizes from each other (Chang: FIG. 3B) and that cause the unbalanced mass distribution of the rotor frame (Chang: para’s. 92-96).
As to claim 17, Kim in view of Chang, Kaiser & Yanase teaches the invention as disclosed above in Claim 16, wherein Kim (as modified in view of Claim 15) further discloses: wherein a width of the plurality of first holes (Chang: 41a) is less than a width of the plurality of second holes (Chang was modified by Kaiser to have a plurality of second holes (41c), where Chang shows that the second holes (41c) has a larger width that the plurality of first holes (41a); see FIG. 3B).
As to claim 18, Kim in view of Chang, Kaiser & Yanase discloses the invention as disclosed above in Claim 17, wherein Kim (as modified in view of Claim 11 to have the rotor frame assembly as taught by Chang) further discloses: wherein each of the plurality of first holes (Chang: 41a) is connected to one of the plurality of second holes (Chang: 41c; FIG’s. 3A & 3B; These figures shows that each of the first & second holes extend axially through the body of the rotor frame, and since the rotor frame is disposed within the sealed inner space defined by the casing, this would mean that the first & second holes are fluidically connected to each other through the sealed inner space.).
 As to claim 19, Kim in view of Chang, Kaiser & Yanase discloses the invention recited above in Claim 16, wherein Kim, Chang & Yanase all fail to teach: wherein a number of the plurality of first holes is less from a number of the plurality of second holes.
HOWEVER, the examiner holds that it would have been within the general skill level of a worker in the art to properly distribute the holes to achieve the desired balance/counterbalance through routine experimentation.
Based on the examiners understanding, the novelty of the applicant’s invention is that the rotor frame is formed to have an asymmetrical mass reduction formed by having the rotor frame formed in such a way that the weight of a first side portion of the rotor frame (located at a first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft AND corresponds to the position of the eccentric part) has a greater weight compared to that of the second side portion of the rotor frame (which is located opposite to the first side portion with respect to the same reference plane), see Paragraphs 18 & 22. So the novelty is not in how many holes there are in the rotor frame, but instead how much weight the holes remove from either the respective “first side portion” or “second side portion” of the rotor frame (so it doesn’t matter if there are 5 holes or 2 holes, only how much weight/material is removed from the frame by the hole(s)). The examiner holds this is supported by the applicant’s own disclosure where they shows several embodiments for their rotor frame for balancing the rotational forces, where the embodiments show rotor frames with only a single hole (Figures 12 & 15), the same number of first & second holes (Figures 11 & 13) & fewer first holes vs second holes (FIG. 14). Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the rotor frame of Kim (as modified by Chang & Yanase in view of Claim 16) to have the number of the one or more first holes being less than the number of the one or more second holes.
As to claim 20, this claim recites the same limitations previously recited in Claim 18. Therefore, Claim 20 is rejected under the same prior art as those used in the rejection of Claim 18.

Response to Arguments
Applicant's remarks have been fully considered but they are not persuasive.
Applicant argues that Chang fails to teach or suggest the amended claim limitations, and specifically that:  ““Chang's holes 41a do not "provide[] the unbalanced mass distribution of the rotor frame at the first side," as claimed. Rather, Chang merely describes that "holes 41a are preferably formed along a circumferential direction of the bottom of the rotor housing 41." Chang [0111] (emphasis added); see also id. at FIG. 3B. That is, Chang's holes 41a appear to be uniformly arranged along a circumferential direction, and thus Chang fails to describe or suggest "a plurality of first holes ... providing the unbalanced mass distribution of the rotor frame at the first side," as claimed.”“   The Examiner respectfully disagrees. Chang’s holes 41a are formed on a first side providing the recited unbalanced mass distribution because the terms first and second sides can be interpreted broadly in terms of exactly where the imaginary line is selected to divide the frame into the two halves that form the two sides with the resulting arrangement of holes producing the claimed unbalanced mass distribution within the broadest reasonable interpretation of the terms.   Further, Chang is silent as to the arrangement of holes 41a being distributed evenly so it follows that the resulting mass distribution is not distributed evenly.  This argument is not persuasive. 
Applicant continues, further arguing that: “a person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify uniformly arranged Chang's oil/gas holes 41a to provide the unbalanced mass distribution at one side of a rotor frame.”  The Examiner respectfully disagrees.  While Chang may not refer to holes 41a as balance holes, their arrangement on the frame nonetheless affects its mass distribution in the manner recited in the instant claims.  Applicant even discloses that its holes provide dual functionality and “may also be used as oil passages” (para. 0121).  And, Chang does not expressly indicate that holes 41a are uniformly distributed.  That is speculation on Applicant’s part.  This argument must fail.  
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner Note: Applicant may wish to define the specific configuration of the holes 301, 302 described in spec. para. 0093-0094, using language such as first and second cutting parts of different sizes forming sectors that are unevenly arranged circumferentially on the edge of the frame of the respective first and second sides in order to distinguish over the applied art herein. 
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746